Exhibit 10.4 AGREEMENT TO PROVIDE INSURANCE DATEAND PARTIES. The date of th1s Agreement to Provide Insurance (Agreement) is 11-07-2011. The parties and their addresses are: OWNER: MACC PEl LIQUIDATING TRUST SECURED PARTY: FARMERS & MERCHANTS SAVINGS BANK 24#A307 MONARCH BEACH.CA92629 CEDAR RAPIDS, IA 52404 The pronouns “you” and“your” referto the Secured Party. The pronouns “I,” “me” and “my” refer to each person or entity signing this Agreement as Owner. 1.LOAN, LEASE. OR CONTRACT DESCRIPTION (Loan). A. Data: 11-07-2011 B. Loan Number: C. Loan Amount: D. Additional Information: 2. AGREEMENT TO PROVIDE INSURANCE. As part of my Loan, I agreeto do all ofthe following (in addition to any requirements specified in the Lon documents). A.
